Citation Nr: 1307858	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  06-13 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1950 to July 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2005 and November 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran has submitted additional evidence following the July 2012 supplemental statement of the case.  However, in a signed July 2012 request for expedited processing, the Veteran waived his right to submit additional evidence for consideration by the RO and that if additional evidence was submitted, he waived his right to have the case remanded to the RO and requested that the Board consider any new evidence during their adjudication of the appeal.  Therefore, the Board may proceed with adjudication of the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disability, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most probative evidence does not reveal a diagnosis of PTSD.






CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A.        §§ 1110, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  The April 2005, July 2005, and March 2006 letters cumulatively satisfied the duty to notify provisions.  In addition, the March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A.              § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the March 2006 letter was sent after the initial adjudication of the Veteran's claim.  However, the Veteran's claim was readjudicated by the January 2011 supplemental statement of the case.  Therefore, any defect in the timing of the notice of this information was harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A;        38 C.F.R. § 3.159.  In addition, following the Board's August 2011 remand, updated VA medical treatment records were obtained and considered by the RO in the July 2012 supplemental statement of the case.  The record shows that the Veteran has received Social Security's Supplemental Security Income from 1996, which would indicate that he was receiving age-related benefits as he was approximately 65 years old at the time.  The Social Security Administration (SSA) inquiry also indicated that the Veteran's disability had its onset in 1980.  However, the Veteran stated that he did not receive mental health treatment prior to 2000.  The Board therefore concludes that additional action with regard to any such records is not required.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010). 

In addition, efforts have been made to verify the Veteran's reported in-service stressors in connection with his claim for PTSD.  First, the Veteran reported that when he served on the USS Pine Island, he was scared due to a typhoon.  The deck logs were requested from the USS Pine Island and the stressor has been verified, as will be explained in further detail below.  The Veteran also reported experiencing a stressor when stationed on the USS Boxer.  He stated that he was almost hit by a Corsair plane and that the incident occurred in January or February 1951.  The RO requested deck logs from the National Archives and Records Administration (NARA) for the time period of January to March 1951.  In an April 2010 response, NARA explained that a detailed search of the USS Boxer deck logs during the requested time period did not show evidence of the incident.  Flight operations could not be found during the requested time period.  The response noted that the plane crash may have a non-combat related accident report and that these records were in the custody of the Naval Aviation History Branch, Naval History and Heritage Command.  In the August 2011 remand, the Board requested that the RO/AMC attempt to verify the Veteran's alleged stressor by contacting the Naval Aviation History Branch, Naval History and Heritage Command.  In accordance with the remand, the Naval History and Heritage Command was contacted and asked to verify the Veteran's alleged stressor.  The October 2011 response, which included the USS Boxer's Command History Report covering the time period of January to July 1951, noted that there was no record of an accident involving an F4U Corsair aboard the USS Boxer in January or February of 1951.  Therefore, the Board's remand directive was completed.  Stegall v. West, 11 Vet. App. 268 (1998).

VA examinations were provided in October 2005, June 2010, and December 2011.   In the aggregate, the examination reports and accompanying opinions are adequate.  The June 2010 VA examiner noted the Veteran's verified stressor regarding serving on the USS Pine Island when there was a typhoon.  The examiner reviewed the claims file, examined the Veteran, and determined that the Veteran did not meet the criteria for PTSD.  The examiner listed a diagnosis of schizophrenia.  In accordance with the August 2011 Board remand, the Veteran was provided a VA examination in December 2011.  The December 2011 VA examiner diagnosed the Veteran with schizophrenia and determined that the Veteran did not meet the full criteria for PTSD.  In doing so, the examiner explained that the Veteran could not provide any stressors during the examination.  In this regard, the only verified stressor is the Veteran's report of serving on USS Pine Island during the July 1953 typhoon.  As noted above, the June 2010 VA examiner considered this stressor and determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Veteran's other alleged stressor of having almost been hit by a Corsair when serving on the USS Boxer has not been verified.  Therefore, the December 2011 VA examination report is adequate.  The examiner diagnosed the Veteran with schizophrenia and provided a negative nexus opinion with supporting rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the Board's remand directive was substantially completed.  See Stegall, id.; see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand is not required under Stegall where there was substantial compliance with remand directives).

There is no indication in the record that any additional evidence, relevant to the issue of entitlement to service connection for PTSD is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

38 C.F.R. § 3.103(c)(2) (2012) requires that the a decision review officer (DRO) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the personal hearing, the DRO noted that entitlement to service connection for PTSD required a diagnosis of PTSD and a link to a verified stressor.  The DRO asked questions to ascertain the facts.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph that reads as follows: If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

This revised stressor verification regulation does not apply to the Veteran's appeal because he has not asserted that his stressors are related to fear of hostile military or terrorist activity.  In addition, the Veteran has not contended and there is no evidence to suggest that he participated in combat during active service.  Therefore, the Veteran's alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The Veteran has alleged that he has PTSD based on two in-service stressors.  

The first alleged stressor involved the Veteran's contention that he was almost hit by a Corsair during his service aboard the USS Boxer.  He stated that the Corsair landed and served toward him and then swerved into a catwalk.  He reported that the incident occurred in January or February 1951.  The stressor had been researched; however, there is no corroborating evidence that the incident occurred.  NARA responded that after a detailed search of the USS Boxer deck logs during the requested time period of January 1, 1951 to March 1, 1951, the incident could not be found.  In addition, the United States Naval History and Heritage Command explained that there was no record of an accident involving an F4U Corsair aboard the USS Boxer in January or February of 1951.  As there is no corroborating evidence that the incident occurred, the Veteran's stressor is not verified and cannot serve as a basis for a diagnosis of PTSD.  

With respect to the second stressor, the Veteran reported that he served on the USS Pine Island and that a typhoon hit in July 1953.  After three days, they got out of the south end of the storm.  The deck logs from USS Pine Island for the period of June 1953 to July 1953 were requested.  The deck logs corroborated the Veteran's account of being aboard the USS Pine Island during a typhoon.  Specifically, the USS Pine Island deck logs showed that the vessel was on typhoon evasion from July 1 to July 6, 1953.  A July 1953 unclassified telegram noted that "Typhoon KIT" hit Formosa the night of July 3, 1953 and that the preliminary reports indicated that no American lives were lost and no Americans were injured.  Therefore, the stressor has been verified.

Nonetheless, the Board finds that service connection for PTSD is not warranted on the basis of this verified stressor.  

The Veteran was provided a VA examination in June 2010.  The examiner was asked to address whether the Veteran had PTSD related to the verified stressor.  In the report, the examiner noted review of the claims file and that the Veteran reported that he experienced being in a typhoon at one time during active service.  The examiner noted that the Veteran was seen for evaluation of a stress disorder, but that he did not meet the required symptoms for a diagnosis of posttraumatic stress disorder.  The Veteran was diagnosed with schizophrenia.  The Board finds that the VA examiner's opinion is persuasive.  The examiner noted review of the claims file, acknowledged the typhoon, examined the Veteran, and determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Therefore, service connection is not warranted.

In addition, the Board notes that the medical evidence consisting of other VA examination reports in October 2005 and December 2011, private treatment records, VA treatment records, and letters from Dr. Bedell, reveal diagnoses of schizophrenia, anxiety disorder, schizotypal personality disorder, and depression.  However, they are absent for diagnoses of PTSD.  The examiner in December 2011 also did not diagnose PTSD and, in fact, found that the verified stressor was not a traumatic event sufficient to cause PTSD, and that the Veteran did not re-experience the event or show other signed of PTSD.

The Board recognizes the Veteran's statements and the submitted lay statements in connection with his claim for service connection for PTSD.  The Veteran has suggested that he may have had slight PTSD after the Corsair incident on the USS Boxer.  In another statement, the Veteran reported that he does not have 100 percent PTSD.  In other statements, he addressed that he had symptoms since active service including anxiety, nightmares, fear, helplessness, hostility, agitation, and impulsive behavior.  In an October 2005 statement, the Veteran stated that he felt that he had PTSD.  In a November 2007 statement, L.R. submitted a lay statement and stated that he has known the Veteran since 1948 and they have maintained a 60 year friendship.  A September 2005 statement shows that J.G. stated that he served with the Veteran on the USS Pine Island for two years.  He stated that, as a former social worker, he knew something about mental problems and always felt the Veteran had some sort of problem.  At the very least, he was always excited and nervous acting.  The least bit of pressure on him and he would get excited and start dancing around and often leave the area.  J.G. saw the Veteran bump into things during this time and stammer.  His opinion was that the Veteran could not take pressure and he could not remember him every being completely at ease.  He was always on the verge of being hyper.  J.G. stated that he would think that the Veteran had some sort of traumatic or stress disorder as his actions certainly were not that of the average person.  In another lay statement, J.H. stated that he served with the Veteran aboard the USS Pine Island from January 1953 until September 1955.  J.H. stated that the Veteran seemed to have problems and did not fit in with the other members in their division.  He acted hyper and uptight and did not take part in offshore activities.  The cruise in 1953 was stressful due to the typhoons and the China Formosa standoff.  

The Board has considered the Veteran's statements that he has PTSD.  In addition, the Board also recognizes the lay statements submitted by J.G. and J.H. regarding the Veteran's behavior during active service and the stressful aspects of their service and J.G.'s opinion that the Veteran had some sort of stress disorder.  First, the Board notes that the Veteran is competent to provide statements regarding his symptoms.  However, he is not considered competent to diagnose himself with PTSD.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007);  see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In a claim of service connection for PTSD, there is a specific legal requirement that the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the DSM-IV.  38 C.F.R. § 3.304(f).  In other words, PTSD is not a simple medical condition.  For these reasons, the Veteran as a lay person is not competent to declare that he has PTSD or to offer an opinion that PTSD is related to some incident in service, as PTSD is not a simple medical condition.  Further, J.H.'s statement cannot serve as a diagnosis of PTSD.  Again, PTSD is not a simple medical condition and, therefore, J.H. is not competent to state whether the Veteran has PTSD related to stressful incidents during active service.  Finally, the Board acknowledges J.G.'s opinion that he is a social worker and felt that the Veteran had some sort of stress disorder.  However, the Board finds that the VA examiner's opinion is more probative than J.G.'s opinion.  J.G. simply noted that he used to be a social worker and that he would think the Veteran had some sort of traumatic or stress disorder as "his actions certainly were not that of the average person."  He did not mention the DSM-IV criteria when noting his belief that the Veteran had a stress disorder and he did not discuss any in-service stressor.  In contrast, the VA examiner reviewed the claims file, examined the Veteran, recorded the Veteran's statements, noted the Veteran's stressor, and determined that the Veteran did not meet the criteria for PTSD.  The Board finds that the VA examiner's opinion is more probative as to whether the Veteran has a diagnosis of PTSD related to a verified in-service stressor. 

Without evidence of a current diagnosis of PTSD which conforms to the diagnostic criteria under DSM-IV, a preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  No further discussion of the remaining element of a PTSD service connection claim is necessary.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit-of-the-doubt rule does not apply and the claim for PTSD must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Board notes that the Veteran's case was previously remanded in August 2011 for additional development, to include a new VA examination.  

Following the Board's remand, the Veteran was provided a VA examination in December 2011 to determine whether it was at least as likely as not that any other psychiatric disability, to include anxiety disorder, depression, and schizophrenia, had its onset in service or is causally and etiologically related to active service.  The December 2011 VA examination report shows an Axis I diagnosis of schizophrenia.  The examiner opined that the current diagnosis less likely than not had its onset during service or is causally and etiologically related to service.  The examiner explained that the Veteran reported feeling "a little odd" during active service, but did not note difficulties with hearing voices until years after his discharge.  While this examination and opinion are adequate with respect to the diagnosis of schizophrenia, the Board notes that review of the medical evidence also contains diagnoses of anxiety disorder and numerous notations of depression and anxiety.  The December 2011 VA examiner did not mark anxiety or depressed mood as symptoms of the Veteran's current psychiatric disability, despite the numerous notations in the evidence and the Veteran's report of depression during the December 2011 VA examination.  

In reviewing the evidence of record, the Board points out that the Veteran has reported that he felt anxious since active service and was fearful due to incidents that occurred during his period of active service, including the typhoon incident aboard the USS Pine Island in July 1953.  The October 2005 VA examination report included a diagnosis of anxiety disorder.  Although the October 2005 examiner noted that the Veteran's anxiety increased as a result of the death of his parents and rejection from his sibling, the examiner did not address the etiology of the diagnosed anxiety disorder.  Furthermore, Dr. William Paul Bedell, the Veteran's private psychologist, submitted a letter in December 2007 and an updated letter after the Board's August 2011 remand.  Dr. Bedell stated that he was treating the Veteran for anxiety and depression.  Dr. Bedell opined that the Veteran's traits had their roots in the traumatic experiences in active service in the 1950s.  It is unclear as to whether Dr. Bedell is referring to a possible personality disorder or personality traits as the medical evidence has suggested that the Veteran may have a personality disorder or cluster A personality traits.  Personality disorders are considered to be congenital or developmental abnormalities, not acquired psychiatric disorders, and are not considered to be disabilities for the purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2012).  

In light of the above and the complex medical nature of this case, the Board finds that a new VA examination is required.  Although the Board finds that the December 2011 VA opinion is adequate with respect to the nature and etiology of the Veteran's schizophrenia, the medical evidence contains numerous notations regarding other diagnoses that were not addressed by the December 2011 VA examiner and the current medical evidence is insufficient to adjudicate the Veteran's claim.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the existence and etiology of all acquired psychiatric disabilities, including depression and anxiety/anxiety disorder (other than PTSD).  All indicated tests and studies should be performed.  The claim folder and a copy of this Remand must be provided to the examiner in conjunction with the examination.  Pertinent documents should be reviewed, including service treatment records, VA and private treatments records, Dr. Bedell's letters, the lay statements regarding the in-service behavior of the Veteran, and the Veteran's statements regarding his symptoms that have existed since service to include anxiety.  

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability (other than PTSD) had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service, to include the incident involving the July 1953 typhoon when the Veteran was stationed on the USS Pine Island.  The examiner should specifically address the depression and anxiety disorder, as noted in the private and VA medical records, Dr. Bedell's letters, and October 2005 VA examination report.  The examiner should also discuss whether the Veteran has a personality disorder.  

The examiner should comment on and/or take note of the fact that the Veteran and the lay persons are competent to report on lay-observable symptoms including the Veteran's behavior during active service.  In addition, the Veteran is competent to report that he experienced nightmares, anxiety, impulsiveness, agitation, fear, and hostility since active service.    

All opinions should be supported by a clear rationale.

2.  Notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

3.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


